Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell  (US Patent 20160043555), in view of Spitael (US Patent Application Publication 2011/0136353).

For claim 1, Howell teaches the following limitations: A power supply bus apparatus (100 in Fig 1 A), suitable for electrically connecting to a power supply module (power modules 302 in Fig 1A) and suitable for electrically connecting to a electrical relay substrate (each power module has associated relay; input switch in the power module has relay [0085]; output switch has relay [0090]; battery has relay [0136]),, wherein the power supply bus apparatus comprises:  a first power supply backplane (Backplane 101 shown in Fig 1A and Fig 1B); a first docking structure, disposed on the first power supply backplane (slot connector 102 shown in Fig 1B is the docking structure; and docked with the power supply module ([0040] mentions that each slot has a slot connector to which power module can dock); and an electrical bus insertion group, disposed on the first power supply backplane (Fig 1B; [0037] bus 104 is disposed on backplane 101; bus 104 has associated bus insertion groups as disclosed in [0046]-[0060]), and comprising: a first insertion structure (the bus insertion structure as slot connector 106 as shown in Fig 5A and Fig 1B; slot connector 106 has multiple insertion structure); extending in parallel with the first power supply backplane and protruding beyond the edge of the first power supply backplane (Fig 1D shows that 106 extends beyond backplane 101 to connect power module 302; 106 structure is parallel compared to edge of the backplane); and a second insertion structure  (the bus insertion structure as slot connector 106 as shown in Fig 5A and Fig 1B; 106 has multiple connections) extending in parallel with the first power supply backplane and the first insertion structure, protruding beyond the edge of the first power supply backplane (Fig 1D shows that 106 extends beyond backplane 101 to connect power module 302; 106 structure is parallel compared to edge of the backplane), having a polarity different from that of the first insertion structure (106s are connected to different modules such as power input module, power output module, power storage module or battery as explained in [0118];  [0119] mentions that PIM provides power via slot connector 106; [0137] mentions that battery negative terminals are connected to slot connector 106; therefore, slot connector with one polarity is used when PIM is connected and slot connector with another polarity is used when PSM is used; the slot connector has two insertion structures), wherein the first power supply backplane is provided to be arranged with the edge adjacent to the electrical relay substrate .

About the limitations: the relay substrate comprising a first insertion hole and a second insertion hole, Howell does not explicitly mention the structure of the relay. Therefore, Howell does not explicitly mention about the limitations:
the relay substrate comprising a first insertion hole and a second insertion hole
the first insertion structure is docked with the first insertion hole, the second insertion structure is docked with the second insertion hole
Spitaels teach the following limitations: 
the relay substrate comprising a first insertion hole and a second insertion hole ([0120]; Fig 11-Fig12; 1810 shows the insertion holes in Fig 12; the spaces are holes). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use the relay with holes to dock the bus insertion structures, since relays are widely used for connection and disconnection, as relays are cheap and available. The power bus 104 in Howell can be disconnected from the load (i.e., server) via the relays when needed. The limitations “the bus insertion group is connected to the relay substrate” is obvious over Howell in view of Spitaels, since Howell has it is own relay in output switch in any power output module (Fig 3B; [0090]). In addition, Spitaels provide relays to connect a server ([0120] so that server can be booted by 

For claim 2, further comprising: a second power supply backplane (Fig 1A); a second docking structure (slot connector in 101N in Fig 1B), disposed on the second power supply backplane (Fig 1B; [0040]; the slot connectors to which a power module can dock); and a pin element (108 in Fig 1B; [0039]), two ends thereof being respectively electrically connected to the first power supply backplane and the second power supply backplane (Fig 1B shows that two backplanes are connected via 108). (refer to Howell) 

For claim 3, wherein the pin element comprises a first clamping slot (board connector 107A in Fig 1B), an electrical connection board (PCB 108 in Fig 1B), and a second clamping slot (board connector 107B in Fig 1B), wherein the first clamping slot is provided on the first power supply backplane, the second clamping slot is provided on the second power supply backplane, and two sides of the electrical connection board are respectively clamped in the first clamping slot and the second clamping slot (as shown in Fig 1B, two sides of PCB 108 is connected to 107A via 109A and 107B via 109B).  (refer to Howell) 


For claim 4, wherein the first insertion structure comprises a first base and a first plug, the first base is disposed on a surface of the first power supply backplane, the first plug is connected to the first base, the second insertion structure comprises a second base and a second plug, and the second plug is connected to the second base (the bus insertion structures as slot connectors as shown in Fig 5A and Fig 1B; [0038]; [0038] and [0040] 
 
For claim 5, wherein the first insertion structure further comprises a first lock member and a second lock member, the first base further comprises a first lock hole, and the second base further comprises a second lock hole, wherein the first lock member passes through the first lock hole to secure the first base on the first power supply backplane, and the second lock member passes through the second lock hole to secure the second base on the first power supply backplane (the bus insertion structure is based on DIN connectors as explain in [0038] and [0040]; the DIN connectors are plug/socket type connections, where the plug connector is inserted into hole; therefore the pins with plug of the DIN connector is inserted into holes). (refer to Howell)  

For claim 6, Howell does not explicitly mention about size related to electrical quantity. However, it is well known in the art that the DIN connectors vary in size for current handling capability. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a proper-sized connector so that current can be handled safely.   

For claim 7, further comprising a frame body, wherein the first power supply backplane is disposed in the frame body ([0030]-[0031] housing 90 is an enclosure).  (refer to Howell) 



For claim 9, Howell does not explicitly mention that cover plate is detachably connected via locking hole. Spitaels et al teach that top cover can be removed ([0052]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a cover plate that is detachably connected via hole, since this facilitates the maintenance operation of the power supply apparatus. The maintenance man can open the cover to provide necessary maintenance. 

For claim 10, Howell teaches a server (Fig 6), but does not mention about the relay substrate with holes where first and second insertion structure is docked. Pitaels teaches a system where server is with load and relays are used to connect and disconnect the server and the bus is connected to the relays ([0120]; Fig 11; 1810A shows the insertion holes). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Howell and Pitaels to connect the server via a relay by docking into insertion hole since such a connection is secure and robust. 



For claim 12, wherein the pin element comprises a first clamping slot (board connector 107A in Fig 1B), an electrical connection board (PCB 108 in Fig 1B), and a second clamping slot (board connector 107B in Fig 1B), wherein the first clamping slot is provided on the first power supply backplane, the second clamping slot is provided on the second power supply backplane, and two sides of the electrical connection board are respectively clamped in the first clamping slot and the second clamping slot (as shown in Fig 1B, two sides of PCB 108 is connected to 107A via 109A and 107B via 109B) (Howell).  


For claim 13, wherein the first insertion structure comprises a first base and a first plug, the first base is disposed on a surface of the first power supply backplane, the first plug is connected to the first base, the second insertion structure comprises a second base and a second plug, and the second plug is connected to the second base (the bus insertion structures as slot connectors as shown in Fig 5A and Fig 1B; [0038]; [0038] and [0040] mention that these slot connectors are DIN connectors; the DIN connectors are male female connector, where male is the plug structure and female is the base) (Howell). 
 


For claim 15, Howell does not explicitly mention about size related to electrical quantity. However, it is well known in the art that the DIN connectors vary in size for current handling capability. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a proper-sized connector so that current can be handled safely.   

For claim 16, further comprising a frame body, wherein the first power supply backplane is disposed in the frame body ([0030]-[0031] housing 90 is an enclosure) (Howell).  

For claim 17, wherein the frame body comprises a cover plate and two side plates, wherein the side plates are respectively disposed on two sides of the first power supply backplane, and the cover plate is located above the first power supply backplane and separately connected to the side plates (housing 90 is a metal enclosure; thus it provides 

For claim 18, Howell does not explicitly mention that cover plate is detachably connected via locking hole. Spitaels et al teach that top cover can be removed ([0052]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a cover plate that is detachably connected via hole, since this facilitates the maintenance operation of the power supply apparatus. The maintenance man can open the cover to provide necessary maintenance. 

For claim 19, the server including the PA has circuit board 108 of Fig 1B (Howell). When Howell is combined with Spitaels, the relay structure of Fig 11 is connected to board and the energy is exchanged. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Howell’s slot connectors and slots cannot be equated with the bus insertion group 13 because slot 102 of Howell is connected to power supply module while the bus insertion group of the present application is connected with the electric relay substrate. 

 Since relays are parts of various power modules in Howell, connection to power module also includes connection to relay.  Although Howell teaches relay, Howell does not mention the connection structure of the relay, i.e., the insertion hole type structure. The rejection relied upon Spitaels for that as explained above. About the insertion structure being parallel with the backplane, Howell Fig 1D shows that 106 extends beyond backplane 101 to connect power module 302; 106 structure is parallel compared to edge of the backplane. Applicant did not mention why these structures cannot be considered as parallel with respect to backplane. 

Applicant further mentions that there is no motivation to combine the teachings of Howell and Spitaels. Examiner disagrees because the certain types of relay that Spitaels teaches can be incorporated into Howell so that the connection can be robust and secure. 

Examiner proposed allowable subject matter to applicant, which was not agreed upon by the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186